Citation Nr: 1442268	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for posttraumatic postoperative sequelae arthrotomies of the right knee.

2.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to May 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2008 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In October 2011, the Board remanded the claims for entitlement to increased ratings for right knee disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected posttraumatic postoperative sequelae arthrotomies of the right knee and degenerative joint disease of the right knee.

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the October 2011 Board remand, the RO was instructed to afford the Veteran a VA examination to determine the current severity of the Veteran's right knee disabilities.  In reporting the range of motion testing, the examiner was instructed to identify any objective evidence of pain and the degree at which pain began.

The Veteran was afforded a VA examination November 2011.  The Board notes that there is no notation in the examination report of the degree at which pain occurred on active range of motion, even though the report clearly indicates there was pain on movement of the right knee. 

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board finds that a remand is necessary to afford the Veteran a new VA examination that indicates the degree at which pain occurs during range of motion tests.  These findings are necessary to adequately rate the Veteran's disability according to DeLuca.  Id. 

All updated VA treatment records should also be obtained and associated with the claims file.

Finally, in June 2013, the RO issued a rating decision denying entitlement to service connection for diabetes mellitus, type 2.  In July 2013, the RO received a statement from the Veteran indicating his disagreement with the decision.  Where a statement of the case (SOC) has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC must be issued on this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all treatment records from Fayetteville VA Medical Center dated since August 2012.
 
2.  Thereafter, afford the Veteran a VA examination to determine the severity of his service-connected posttraumatic postoperative sequelae arthrotomies of the right knee and degenerative joint disease of the right knee.

a)  All indicated tests and studies must be performed and all findings must be reported in detail, including x-rays and range of motion studies.  The examiner should identify and completely describe all current symptomatology.

b)  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

c)  The examiner should note the degree of severity of any instability or subluxation of the right knee, determine if the knee locks, and if so, the frequency of the locking, and note the presence of any effusion into the joints.

d)  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

e)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

f)  The examiner should discuss the effects of the Veteran's right knee disabilities on the Veteran's ability to obtain and maintain substantially gainful employment.

3.  The RO should issue a SOC with respect to the issue of entitlement to service connection for diabetes mellitus, type 2.
 
The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.  
 
4.  The RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



